Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1, 2, 3, and 4, drawn to a method of manufacturing a singular rotor magnet, in a circular shape, by resin casting prior to magnetization of the material, classified in H02K15/03 and H02K15/12.
B. Claim 5, drawn to a singular rotor magnet, in a circular shape, with the flux oriented as in a Halbach array, classified in H02K1/2726.
C. Claims 6, 7, 8, 9, and 10, drawn to a motor comprising a plurality of magnets disposed on a surface of the rotor, classified in H02K1/27, H02K1/124, H02K1/2793, and H02K11/215.
Inventions A and B are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Invention A is drawn to a method of making a rotor magnet that includes assembling a resin body prior to magnetizing the material to attain the flux profile of a Halbach array. Invention B is drawn to a rotor magnet with a resin body and imbedded magnets with the flux profile of a Halbach array. Invention B can be manufactured without the magnetizing step occurring after the assembly, as claimed by Invention A. It can be achieved using pre-magnetized material, like a rare . 
Inventions A and C are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Invention A is drawn to a method of making a rotor magnet that includes a resin material as a structural component, and a functional flux carrying component. Invention C is drawn to a motor comprising a plurality of magnets disposed on a surface of the rotor. Invention C can be produced using an adhesive material to affix the magnets to the rotor surface, while the flux travels through the air gap, without the incorporation of resin. Invention A can also be used to manufacture a materially different product, such as a magnet assembly without the steps on the ends.
Inventions B and C are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, Invention C requires divided resin molded parts in an arc like shape, which is not required of Invention C.  Invention C requires a step in the end of each main magnet, which is not required of Invention B. Furthermore, the inventions as claimed do not encompass overlapping subject matter 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A burden to examination is caused by the inventions requiring different fields of search. Invention A requires searching in subclasses H02K15/03 and H02K15/12, a unique text search, and a unique non-patent literature text search. Invention B requires searching in subclasses H02K1/2726, a unique text search, and a unique non-patent literature text search. Invention C requires searching in subclasses H02K1/27, H02K1/124, H02K1/2793, and H02K11/215, a unique text search, and a unique non-patent literature text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834